Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 1 of 7 PageID #:85




                                                              FIL/2E0/2D019
                                                                  11
                                                                          . BRUTO    N
                                                                THOMA.SDG
                                                                        IS T R IC T COURT
                                                             CLERK, U.S
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 2 of 7 PageID #:86
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 3 of 7 PageID #:87
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 4 of 7 PageID #:88
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 5 of 7 PageID #:89
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 6 of 7 PageID #:90
Case: 1:19-cv-06746 Document #: 11 Filed: 11/20/19 Page 7 of 7 PageID #:91
